1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     BRANDON GUEVARA-PONTIFES,                        Case No. 3:20-cv-00652-MMD-WGC

7                                  Petitioner,                       ORDER
            v.
8
      RENEE BAKER, et al.,
9
                               Respondents.
10

11         Petitioner Brandon Guevara-Pontifes has filed an unopposed motion to extend time

12   (first request) to file an amended petition. (ECF No. 14.) The Court finds the request is

13   made in good faith and not solely for the purpose of delay, and that good cause exists to

14   grant the motion.

15         It is therefore ordered that Petitioner’s motion to extend time (first request) (ECF

16   No. 14) is granted. Petitioner will have up to and including September 27, 2021, to file an

17   amended petition.

18         DATED THIS 30th Day of June 2021.

19

20
21                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27
28
